     Case 3:18-cr-00082-FAB-MEL Document 355 Filed 08/24/20 Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


UNITED STATES,

        Plaintiff,

                   v.                              Criminal No. 18-082 (FAB)

MIGUEL AGOSTO-PACHECO [1],

        Defendant.


                                  OPINION AND ORDER

BESOSA, District Judge.

      Before      the     Court     is    defendant      Miguel   Agosto-Pacheco

(“Agosto”)’s motion to suppress evidence obtained by the United

States Marshals Service on the date of his arrest.                   (Docket No.

350.)      He    argues    that    this   motion    to   suppress    warrants   an

evidentiary hearing.         Id.    Agosto also moves to suppress evidence

obtained    by    foreign    law    enforcement     authorities     in   Colombia.

(Docket No. 298.)           For the reasons set forth below, the Court

GRANTS Agosto’s motion for an evidentiary hearing on the motion to

suppress evidence obtained when he was arrested. (Docket No. 350.)

The motion to suppress the Colombian interceptions is DENIED.

(Docket No. 298.)

I.    Background

      The United States alleges that Agosto served as the “Puerto

Rico leader of an international drug conspiracy.”                 (Docket No. 351
      Case 3:18-cr-00082-FAB-MEL Document 355 Filed 08/24/20 Page 2 of 15



Criminal No. 18-082 (FAB)                                                     2
at p. 2.)    On February 8, 2018, a grand jury returned an indictment

charging Agosto, Jerry Hernández-Peña (“Hernández”), Luis Vázquez-

Rodríguez (“Vázquez”), Anthony Abreu-Matos (“Abreu”), Luis Ramos-

Cordero (“Ramos”), and Juan Tapia-Soto (“Tapia”) with conspiring

to possess with the intent to distribute at least five kilograms

of cocaine in violation of 21 U.S.C. sections 846 and 841(a)(1)

(count one), and conspiring to import at least five kilograms of

cocaine from Venezuela to the United States in violation of 21

U.S.C. sections 963, 952 and 960(a)(1) (count two). 1

       The parties have engaged in extensive pre-trial litigation,

including two motions to dismiss the indictment, a motion to

exclude evidence of prior bad acts, and three motions to suppress.

See Docket Nos. 153, 154, 159, 185, 220, 225, 267, 290 300, 306,

313 & 333.     The Court denied these motions after several hearings.

Id.    Trial is continued sine die pursuant to the Second Amended

Order Continuing Civil and Criminal Proceedings. See In Re: Corona

Virus (COVID 19) Public Emergency, Misc. No. 20-0088 (GAG) (“All

civil and criminal proceedings in the District of Puerto Rico




1 The indictment also alleges that on November 30, 2017, Abreu, Ramos and Tapia
attempted to import at least five kilograms of cocaine in violation of 21 U.S.C.
§§ 963, 952 and 960(a)(1) (count three). (Docket No. 2.) Also, Hernández and
Vázquez allegedly attempted to import at least five kilograms of cocaine on
December 16, 2017 (count four). Id. This “complex case” involves “four events
in [Puerto Rico], two interdictions [on] the high seas, one meeting and one
smuggling intervention.” (Docket No. 110.)
      Case 3:18-cr-00082-FAB-MEL Document 355 Filed 08/24/20 Page 3 of 15



Criminal No. 18-082 (FAB)                                                     3
requiring      an   in-person    hearing   are   continued   until    Monday,

September 7, 2020.”).

II.    Motion to Suppress Evidence from the July 27, 2018 Search and
       Seizure

       Agosto moves to exclude evidence obtained by federal law

enforcement officers on the date of his arrest.          (Docket No. 350.) 2

According to Agosto, this evidence is inadmissible pursuant to the

Exclusionary Rule of the Fourth Amendment.

       A.    The Arrest

             Magistrate Judge Silvia Carreño-Coll issued a warrant for

Agosto’s arrest on January 8, 2018.         (Docket No. 5.)     According to

Agosto, agents from the United States Marshals Service stopped a

Toyota Corolla in Toa Baja, Puerto Rico.            (Docket Nos. 13, 77 &

350.)       An unnamed individual and Agosto sat in the driver’s side

and front-passenger seats, respectively.          Id. at p. 2.    The agents

arrested Agosto, informing “the other individual that he was free

to leave the scene.”       Id.   As this individual drove away from the

immediate vicinity, the agents “intercepted him again.”                     Id.




2 On July 17, 2017, Puerto Rico Police Department (“PRPD”) officers conducted a

traffic stop in Carolina, identifying the three passengers of the vehicle as
Agosto and two other individuals. (Docket No. 299.) Agosto moved to suppress
the identifications pursuant to the Fourth Amendment. Id. The Court referred
this motion to Magistrate Judge Marshal D. Morgan for a report and
recommendation. (Docket No. 302.) Magistrate Judge Morgan subsequently issued
an order of recusal. (Docket No. 312.) The Clerk of the Court reassigned the
referral to Magistrate Judge Marcos E. López. (Docket No. 314.) A suppression
hearing is scheduled for September 17, 2020. (Docket No. 353.)
      Case 3:18-cr-00082-FAB-MEL Document 355 Filed 08/24/20 Page 4 of 15



Criminal No. 18-082 (FAB)                                                          4
Agosto allege that during this second intervention, the agents

seized a black bag belonging to Agosto.              Id. at pp. 2-3.       The bag

contained several cell phones, approximately $2,500.00 in United

States currency, and other personal effects.                   (Docket No. 351 at

p.    4.)    Data      extracted    from   the   cellular      phones   purportedly

establish       that    Agosto     communicated    with     drug-traffickers      in

Colombia.       Id.

       According to the United States, the “marshals approached the

[Toyota Corolla], requested that the driver and passenger step out

of the vehicle, and arrested the defendant.”                   (Docket No. 353 at

p. 3.)      Immediately after the arrest and before the driver left

the    scene,    “a    small   backpack    belonging      to   the   defendant   was

[purportedly] seized as well.”             Id.   The United States intends to

introduce “all physical evidence (and any derivative evidence)

collected from defendants at the time of their detentions and

arrests in both 2017 and 2018.”            (Docket No. 276 at p. 1.)3        Agosto

moves to suppress the black bag and its contents, including the




3 The United States maintains that “[l]aw enforcement officers had obtained a
warrant for live GPS data from one of the defendant’s phones at the time pursuant
to a cell phone tracker warrant.” (Docket No. 351 at p. 3; citing Case No. 18-
MJ-208.) According to the United States, “there was probable cause to believe
the backpack contained a cell phone for which a warrant authorized interception
based on the phone’s connection to drug trafficking.” Id. at p. 17. The record
does not indicate whether the United States performed the subsequent cellular
phone extractions pursuant to a search warrant.
   Case 3:18-cr-00082-FAB-MEL Document 355 Filed 08/24/20 Page 5 of 15



Criminal No. 18-082 (FAB)                                                5
cellular phone extractions.     (Docket No. 350.)     The United States

responded, and Agosto replied.     (Docket Nos. 351 & 352.)

     B. Timeliness

          The Court ordered the parties to file pretrial motions no

later than March 19, 2019.      (Docket No. 129.)      Agosto filed the

motion to suppress on June 30, 2020, fifteen months after the

applicable deadline.    (Docket No. 350.)      Accordingly, the motion

to suppress is untimely.

          Pursuant to Federal Rule of Criminal Procedure 12(c)(3),

“the Court need not review a motion to suppress that was untimely

filed.”   Fed. R. Crim. P. 12(c)(3); United States v. Sweeney, 887

F.3d 529, 534 (1st Cir. 2018).        The Court may, however, excuse

“failure to raise a claim by the deadline, a flexible standard

that requires consideration of all interests in the particular

case.” Fed. R. Crim. P. 12, Advisory Comm. Notes.        Agosto’s motion

to suppress raises viable arguments.      Moreover, disposition of the

motion to suppress will not prejudice the parties.          Accordingly,

the Court will consider the merits of Agosto’s Fourth Amendment

challenge.

     C. The Fourth Amendment

          The Fourth Amendment to the United States Constitution

prohibits “unreasonable searches and seizures.”       U.S. CONST. amend.

IV. The Exclusionary Rule is an enforcement mechanism, prohibiting
   Case 3:18-cr-00082-FAB-MEL Document 355 Filed 08/24/20 Page 6 of 15



Criminal No. 18-082 (FAB)                                                     6
the admission at trial of unlawfully seized evidence to “deter

future Fourth Amendment violations.”         Davis v. United States, 564

U.S. 229, 236-27 (2011) (citation omitted).            This court-created

remedy “reaches not only primary evidence obtained as a direct

result of an illegal search or seizure, . . . but also evidence

later discovered and found to be derivative of an illegality or

‘fruit of the poisonous tree.’”         Segura v. United States, 468 U.S.

796, 804 (1984) (internal citations omitted).            Consequently, the

admissibility of the cellular phone extractions is contingent on

the legality of the search and seizure of the black bag inside the

Toyota Corolla.

        To    assert   a   Fourth   Amendment    challenge,       Agosto    must

possess “a legitimate expectation of privacy in the place searched

or the thing seized.”      United States v. Rheault, 561 F.3d 55, 59

(1st Cir. 2009); United States v. Samboy, 433 F.3d 154, 162 (1st

Cir. 2005) (“[F]ailure to present evidence with respect to such an

expectation    prevents    a   defendant     from   making    a     claim   for

suppression    under   the     Fourth    Amendment.”).        The     movant’s

expectation of privacy must be reasonable pursuant to an objective

and subjective assessment.       Kyllo v. United States, 533 U.S. 27,

33 (2000) (“[A] Fourth Amendment search does not occur . . . unless

the individual manifested a subjective expectation of privacy in
    Case 3:18-cr-00082-FAB-MEL Document 355 Filed 08/24/20 Page 7 of 15



Criminal No. 18-082 (FAB)                                                       7
the object of the challenged search, and society is willing to

recognize that expectation as reasonable.”) (citation omitted).

           The protections enshrined by the Fourth Amendment are

“personal [and] may not be vicariously asserted.”                  United States

v. Cruz-Mercedes, 379 F. Supp. 3d 24, 35 (D. Mass. 2019) (citing

Rakas v. Illinois, 439 U.S. 128, 133-34 (1979)). 4                  Standing is

highly contextual, consisting of general guidelines to distinguish

permissible police interference from unconstitutional government

intrusion.       United States v. Almeida, 748 F.3d 41, 47 (1st Cir.

2014).       Courts      consider   the    following    factors:     “ownership,

possession,      and/or     control;   historical      use   of    the   property

searched or the thing seized; ability to regulate access; the

totality    of    the    surrounding      circumstances;     the   existence   or

nonexistence of a subjective anticipation of privacy; and the

objective reasonableness of such an expectancy under the facts of

a given case.”          Id. (quoting United States v. Aguirre, 839 F.2d

854, 856-57 (1st Cir. 1988)).




4 Courts and parties frequently refer to this threshold requirement as one
of “standing.” See, e.g., United States v. Symonevich, 688 F.3d 12, 18-21 (1st
Cir. 2012). The United States Supreme Court has noted, however, that the
analysis is “more properly placed within the purview of substantive Fourth
Amendment law than within that of standing.” United States v. Lipscomb, 539
F.3d 32, 36 (1st Cir. 2008) (quoting Minnesota v. Carter, 525 U.S. 83, 88
(1998)).
   Case 3:18-cr-00082-FAB-MEL Document 355 Filed 08/24/20 Page 8 of 15



Criminal No. 18-082 (FAB)                                                  8
     1. Standing

       According to the United States, “even if [Agosto] could

successfully assert a possessory interest in the backpack, at the

time of the search and seizure the backpack was in a vehicle that

did not belong to him and was being driven by another individual.”

(Docket No. 351 at p. 12.)       This proposition presumes that the

location of the black bag is dispositive: Agosto’s expectation of

privacy is purportedly insufficient because he placed his personal

belongings   inside   the   Toyota   Corolla.    A   vehicle   search     is

distinct, however, from the search of interior objects.                  For

instance, a passenger may lack standing vis à vis a vehicle, but

retain an expectation of privacy in items located in it.             See,

e.g., United States v. Barber, 777 F.3d 1303, 1305 (11th Cir. 2015)

(“Barber had standing to challenge the search of his bag, even if

he lacked standing to contest the search of the car.”); United

States v. Trejo, 135 F Supp. 3d 1023, 1031 (D.S.D. 2015) (“[A]

passenger does not lose a legitimate expectation of privacy in his

or her bag simply by placing it in the vehicle of another.”)

(collecting cases).

       Precedent cited by the United States only reinforces the

motion to suppress.     For example, in     United States v. Aguirre,

police officers arrested the defendant in an apartment complex.

839 F.2d 854, 856-57 (1st Cir. 1988).       Subsequently, the officers
   Case 3:18-cr-00082-FAB-MEL Document 355 Filed 08/24/20 Page 9 of 15



Criminal No. 18-082 (FAB)                                                 9
conducted a warrantless search of an unoccupied vehicle belonging

to a third-party.    Id.     The vehicle contained “a large amount of

currency,   [and   the    defendant’s]   Colombian   passport”   inside   a

plastic bag. Id. After holding that the defendant lacked standing

to challenge the search of the vehicle, the First Circuit Court of

Appeals addressed the defendant’s “subsidiary argument” regarding

the plastic bag.    Id. at 857.    The defendant:

     offered no evidence that the multiple containers were
     his, that he had placed the effects within them, that he
     had stowed the bag(s) in the vehicle, or that any of
     these actions had been undertaken on his behalf or at
     his direction.

Id. at 857 n. 4.         The Aguirre court emphasized that the “most

intimate of documents, if left strewn about the most public of

places, would surely not be shielded” by the Exclusionary Rule.

Id. “That the items seized were [the defendant’s] personal effects

was a mark in his favor.” Id.      But no other evidence substantiated

a reasonable expectation of privacy.        Id.

       The circumstances before the Court are distinguishable from

the facts in Aguirre.         Agosto traveled in the Toyota Corolla

immediately before the search, placing him near the black bag.

This proximity suggests that Agosto exercised dominion and control

over the object searched by federal agents, a stark contrast to

the plastic bag left unattended in Aguirre.           Indeed, the United

States concedes that the black bag belongs to Agosto, and that the
   Case 3:18-cr-00082-FAB-MEL Document 355 Filed 08/24/20 Page 10 of 15



Criminal No. 18-082 (FAB)                                                       10
federal agents understood this fact on the date of his arrest. See

Docket No. 351 at p. 3 (“At the moment of [Agosto’s] arrest, a

small backpack belonging to the defendant was seized as well”).

       The First Circuit Court of Appeals’ decision in United

States v. Infante-Ruiz is informative and based on facts analogous

to those before the Court.       13 F.3d 498 (1st Cir. 1994).               Puerto

Rico Police Department (“PRPD”) officers followed a Mazda sedan,

intending to execute a warrant for the defendant’s arrest.                  Id. at

500.    After stopping the vehicle, the PRPD officers identified

the defendant as the front-seat passenger.             Id.     The PRPD officers

obtained consent from the driver to search the Mazda, locating a

briefcase from inside the trunk.          Id.        The driver informed the

officer that the defendant owned the briefcase. Id. Subsequently,

the PRPD officers searched the briefcase, discovering various

documents belonging to the defendant and a loaded firearm.                     Id.

The district court denied the defendants’ motion to suppress the

briefcase for lack of standing.        Id. at 501.

       The      Infante-Ruiz   court    held    that     the     district   court

committed error because the defendant did, in fact, have a privacy

interest   in    the   briefcase.       Id.     at    502.       The   following

circumstances      established   that     the        defendant     possessed     a

reasonable expectation of privacy in the briefcase: (1) he stored

the closed briefcase inside a locked car trunk, (2) the driver
   Case 3:18-cr-00082-FAB-MEL Document 355 Filed 08/24/20 Page 11 of 15



Criminal No. 18-082 (FAB)                                                  11
informed   PRPD   officers   that   the    briefcase   belonged   to      the

defendant, (3) the defendant did not disavow ownership, and (4)

the defendant was present in the vehicle.        Id. at 501-02.   Because

the consent, inevitable discovery, and probable cause exceptions

were inapplicable, the defendant’s “motion to suppress should have

been granted.”    Id. at 505.

       Although the First Circuit Court of Appeals in Aguirre and

Infante-Ruiz reached divergent conclusions, both courts evaluated

whether passengers possessed standing to challenge the search of

objects located inside a vehicle.         This Court must do the same.

Agosto has alleged “sufficiently definite, specific, detailed, and

nonconjectural [facts] to enable the court to conclude that a

substantial claim is presented.”          United States v. Calderón, 77

F.3d 6, 9 (1st Cir. 1996).      Accordingly, the Court GRANTS Agosto’s

motion for an evidentiary hearing to determine: (1) whether he has

standing to challenge the search of the black bag, and if so, (2)

whether the search of the black bag and extractions of the phones

are permissible pursuant to a cognizable exception to the Fourth

Amendment warrant requirement.

III. The Motion to Suppress the Colombian Interceptions
     Agosto moved to suppress communications obtained through a

wiretap in Colombia.     (Docket No. 154.)       The Court referred the

suppression motion to Magistrate Judge Bruce J. McGiverin for a
   Case 3:18-cr-00082-FAB-MEL Document 355 Filed 08/24/20 Page 12 of 15



Criminal No. 18-082 (FAB)                                                    12
report   and    recommendation     (“R&R”).       (Docket   No.    158.)    The

magistrate judge recommended that the Court deny the motion to

suppress.      (Docket No. 225.)       On September 20, 2019, the Court

adopted the R&R.       United States v. Agosto-Pacheco, Case No. 18-

082, 2019 U.S. Dist. LEXIS 161090 (D.P.R. Sept. 20, 2019) (Besosa,

J.).

       Agosto filed a motion to supplement the record on November

29, 2019.       (Docket No. 298.)          According to Agosto, recently

disclosed      evidence   demonstrates     that    the    United   States   and

Colombia    “engaged      in   a   joint   venture   to     investigate”    his

participation in an international drug trafficking organization.

(Docket No. 298 at p 4.)            This additional evidence does not,

however, alter the Court’s analysis.

       A. Extraterritorial Application of the Fourth Amendment

         The Exclusionary Rule has no force beyond the territorial

United States.     See United States v. Janis, 428 U.S. 433, 455 n.31

(1976) (“It is well-established, of course, that the exclusionary

rule, as a deterrent sanction, is not applicable where a private

party or foreign government commits the offending act.”); United

States v. Valdivia, 680 F.3d 33, 51 (1st Cir. 2012).                 The joint

venture doctrine is an exception to this limitation. United States

v. Mitro, 880 F.2d 1480, 1482 (1st Cir. 1989).            To invoke the joint

venture doctrine, Agosto must satisfy two requirements.              First, he
      Case 3:18-cr-00082-FAB-MEL Document 355 Filed 08/24/20 Page 13 of 15



Criminal No. 18-082 (FAB)                                                    13
must demonstrate that “American agents participated in the foreign

search, or the foreign officers acted as agents for their American

counterparts.”        Valdivia, 680 F.3d at 51–52.             Second, courts

consider whether the search was reasonable by evaluating the law

of the foreign country.         United States v. Barona, 56 F.3d 1087,

1091 (9th Cir. 1995).

       The magistrate judge ordered the parties to address the

“Colombian law issue.” (Docket No. 201.)              The United States and

Agosto filed comprehensive briefs, citing the relevant Colombian

statutes with certified English translations.             (Docket Nos. 209,

Exs. 1-2; Docket No. 217.)         The magistrate judge determined that

there was “no violation of Colombian law.”            (Docket No. 225 at p.

8.)    The Court adopted this recommendation.          Agosto-Pacheco, 2019

U.S. Dist. LEXIS 161090.

       Agosto’s supplemental motion sets forth evidence pertaining

to an alleged joint venture.            (Docket No. 298.)        Because the

wiretap was reasonable, the Court need not address the evidence

proffered by Agosto in the supplemental motion.                  Even if law

enforcement      authorities    from   the   United   States    and   Colombia

coordinated their operations, the motion to suppress is doomed

because the record is devoid of evidence suggesting that the

wiretap violated Colombian law.              See, e.g., United States v.

Escalante-Melgar, Case No. 16-453, 2020 U.S. Dist. LEXIS 34850
      Case 3:18-cr-00082-FAB-MEL Document 355 Filed 08/24/20 Page 14 of 15



Criminal No. 18-082 (FAB)                                                        14
*10-11 (D.N.J. Feb. 28, 2020) (“[E]ven if a joint venture is

assumed     in    this   case,    evidence      obtained   from    the   Salvadoran

wiretaps would still be admissible.                   Where a joint venture is

found, the law requires that the search in question satisfies the

Fourth Amendment reasonableness requirement . . . [C]ourts look to

see    if   the    search   comports     with     applicable      foreign   law.”).

Accordingly, the         motion to suppress the Colombian interceptions

is DENIED.

IV.    Conclusion

       For the reasons set forth above, For the reasons set forth

below, the Court GRANTS Agosto’s motion for an evidentiary hearing

to determine: (1) whether he has standing to challenge the search

of the black bag, and if so, (2) whether the search of the black

bag and extractions of the phones are permissible pursuant to a

cognizable exception to the Fourth Amendment warrant requirement.

(Docket     No.    350.)         The   motion    to    suppress    the    Colombian

interceptions is DENIED.           (Docket No. 298.)



       IT IS SO ORDERED.

       San Juan, Puerto Rico, August 24, 2020.


                                                s/ Francisco A. Besosa
                                                FRANCISCO A. BESOSA
                                                UNITED STATES DISTRICT JUDGE
   Case 3:18-cr-00082-FAB-MEL Document 355 Filed 08/24/20 Page 15 of 15



Criminal No. 18-082 (FAB)                                                 15
